Mr. Justice Gailor
delivered tlie opinion of the Court.
In this cause the complainant Southern Railway filed its original hill against Hamblen County, W. D. Carver, County Trustee, and Jim Shorter, a Constable of Ham-blen County, on July 31, 1945, to have two special tax levies theretofore made by the Quarterly County Court of Hamblen County, declared illegal and void, and further, to enjoin the defendants from further proceeding to collect taxes on said levies by distress warrant and otherwise. Upon the filing of the bill, a temporary injunction issued restraining defendants from proceeding to collect the taxes by distress warrant and execution.
The defendants demurred to the bill and after the demurrer was overruled, the final hearing was had on evidence and argument, and thereafter the Chancellor found and decreed as follows:
(1) On July 5, 1943, the Quarterly County Court of Hamblen County undertook to make a tax levy of 10 cents on each $100 of taxable property “for the repair and maintenance of public buildings owned by Hamblen County. ’ ’
(2) At the January term, 1944, the Quarterly Court undertook to amend that previous levy so as to make it “for the maintenance and repair of the elementary school buildings owned by Hamblen County, Tennessee.”
*674(3) That there was no item in the elementary school budget submitted by the County Superintendent of Schools and approved by the Quarterly Court for said year to support said levy.
(4) That on July 3, 1944, the Quarterly Court undertook to make a tax levy of 5 cents on each $100 of taxable property “for building and repairing the elementary schools of the County.” That there was no item in the elementary school budget submitted by the County Superintendent of Schools and approved by the Quarterly Court to support said levy.
(5) That at the time of making the levies Hamblen County and the Hamblen County School Board were indebted to the Sinking Fund Commissioners of Hamblen County for money borrowed to start the construction of a new school building. That the funds derived from the special levies were applied to payment of this indebtness. That the levies were not made for the purpose stated in the levies, but to provide funds to pay warrants held by the Sinking Fund.
(6) That two special levies of July 5, 1943, and July 3, 1944, were for the reasons stated, illegal and void, and that the induction prayed was granted and made •permanent.
Defendants have perfected appeal and assigned numerous errors, but the essential questions presented are:
(1) Whether, as a taxpayer, complainant may maintain the bill and enjoin the County Tax Collecting authorities ;
(2) Whether the two special levies as found by the Chancellor were illegal and void.
 Since only County revenue is involved and since under the allegations and proof the special levies *675assailed were void and illegal, complainant was .entitled to relief by tbe method nsed to secure it. Colburn v. Chattanooga, 2 Shan. Cas. 22; Kennedy v. Montgomery County, 98 Tenn. 165, 38 S. W. 1075; Patton v. Chattanooga, 108 Tenn. 197, 222, 65 S. W. 414; Reams v. Board of Mayor & Aldermen of McMinnville, 155 Tenn. 222, 225, 291 S. W. 1067; State ex rel. v. American Glanzstoff Corp., 167 Tenn. 597, 601, 72 S. W. (2d) 775.
Tbe evidence was conclusive as found by tbe Chancellor, that whereas tbe levy of tbe County Court purported to be for elementary schools, that tbe levy was in fact for tbe repayment of certain funds to tbe Sinking Fund of tbe County.
“Tbe taxpayers of every county have tbe right to know for what purpose they are being taxed, and also to know that taxes collected from them for any specific purpose are applied to such purpose, and not to some other, at tbe discretion of county officials, and according to their ideas of public policy or expediency.” Kennedy v. Montgomery County, 98 Tenn. 165, 179, 38 S. W. 1075, 1079; Kyle v. Cooley et al., 170 Tenn. 547, 549, 98 S. W. (2d) 85; Board of Commissioners of Union City et al. v. Obion County et al., 188 Tenn. 666, 222 S. W. (2d) 7.
In our view, it is immaterial whether tbe elementary school budget was required to contain an item covering tbe levies assailed, since we bold that tbe levies were void because not made by tbe County Court in compliance with tbe foregoing rule stated from Kennedy v. Montgomery County, supra.
We further find tbe Chancellor justified on tbe evidence in decreeing that there bad been no substantial compliance with that rule, and that in fact tbe taxes *676raised were not designed to be used for tbe purpose stated in tbe levy by tbe County Court.
All assignments of error are overruled and the decree is in all respects affirmed at tbe cost of tbe appellants.
All concur.